Citation Nr: 0705649	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1. Entitlement to service connection for a back disorder, to 
include whether new and material evidence has been received 
to reopen the claim.  

2. Entitlement to service connection for an ulcer disorder, 
to include whether new and material evidence has been 
received to reopen the claim.  




REPRESENTATION

Appellant represented by:	AMVETS





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1960 to 
January 1963.  

This comes before the Board of Veteran's Appeals (Board) on 
appeal from a March 2003 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a video conference from the RO in January 2007.  

Following the Board hearing the veteran submitted private 
medical records with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  

The Board's decision reopening the claims for service 
connection is set forth below.  The underlying matters of 
service connection are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran's original claims of service connection for a 
back disorder and ulcer disorder were denied in a rating 
decision in November 1996; the veteran did not file a timely 
appeal.  

3.  The evidence received since the November 1996 rating 
decision is not cumulative and redundant of evidence 
previously of record, relates to unestablished facts 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claims of service connection for a back disorder and an ulcer 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

To the extent that the action taken hereinbelow is favorable 
to the veteran, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.  


II. Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In a November 1996 rating decision, the RO denied service 
connection for a back disorder and for an ulcer disease.  The 
veteran filed a Notice of Disagreement (NOD) and the RO 
issued a Statement of the Case (SOC) in January 1997.  The 
veteran did not subsequently file a Substantive Appeal.  

As the veteran did not appeal the November 1996 rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
April 2002.  Regarding petitions to reopen filed on or after 
August 29, 2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the November 1996 
rating decision consisted only of the veteran's service 
medical records.  

The evidence associated with the claims file since the 
November 1996 rating decision includes VA treatment reports 
from Portsmouth VA Outpatient Center and the Chillicothe VA 
Medical Center (VAMC) from January 2002 until November 2002, 
Huntington VAMC from January 2001 until January 2003, private 
medical records from Southern Ohio Medical Center from April 
2003, and a transcript from a January 2007 hearing.  

The Board finds that the evidence added to the file since the 
November 1996 rating decision is "new" in that it was not 
before the adjudicators in November 1996.  The Board's 
finding of materiality of each new item is presented 
hereinbelow.  

The medical records from the VA Outpatient and Medical 
centers and Southern Ohio Medical Center establish that the 
veteran was treated for a back disorder.  The Board finds 
that this evidence is material since it demonstrates a 
current back disability.  

In May 2001, the physician at the Huntington VAMC noted that 
the veteran had degenerative joint disease and chronic 
backache.  

In January 2002 the physician at Portsmouth VA Outpatient 
Center assessed the veteran as having degenerative joint 
disease of the back, with tenderness in the lower lumbosacral 
and lumbar spine areas.  

In March 2002 a physician at Chillicothe VAMC stated that the 
veteran most likely had spondylolysis of L4/L5, bulging 
annulus L3/L4 & L4/L5, and visceral vascular condition 
(peripheral vascular disease).  

In May 2002 a clinician at Chillicothe VAMC stated that the 
veteran had spondylolysis of T-11, T-12, and L-1 disc spaces 
and anterior osteophyte formation.  The clinician also noted 
that the veteran had calcification present in the anterior 
ligament in the L4-L5 area and some spondylitic changes in 
the facet joints, which is also present in the L5-S1 area.  
The clinician stated that the veteran's main problems are 
arthritic in nature.  

In August 2002 the veteran saw a rheumatologist at the 
Chillicothe VAMC for a hand condition.  While at the 
rheumatology appointment the veteran reported a 40 year 
history of significant back pain, which worsened in the past 
six weeks but the pain lessened with hydrocodone twice daily.  
The physician noted that the veteran had low back pain and 
two to three bulging discs with spondylolysis.  .

In April 2003 the veteran was seen by a physician at the 
Southern Ohio Medical Center emergency room.  The veteran 
reported sharp back pain in the right lumbar area that 
radiated to the right lower extremity. The physician noted 
that the x-ray studies of the lumbosacral spine and right hip 
revealed that the veteran had degenerative joint disease.  

The veteran testified in January 2007 that he had had a 
chronic back disorder since service.  He also testified that 
he currently had an ulcer disease related to treatment for a 
stomach disorder in service.  

The Board finds that the veteran's testimony is material in 
that it asserts chronicity of symptoms for both claimed 
disorders, and presents a reasonably plausible relationship 
between service and the claimed ulcer disease.  

The Board notes that "new and material evidence" can be 
construed as that which would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability or injury, even when it would not be 
enough to convince the Board to grant the claim.  Hodge, 155 
F.3d  at 1356.

As such, the additional evidence associated with the file 
relates to the existence or possibility of a current medical 
condition and therefore, raises a reasonable possibility of 
substantiating the claims for service connection.  Based on 
the analysis, the Board finds that new and material evidence 
has been received, and the claims of service connection are 
reopened.  



ORDER

As new and material evidence to reopen the claim of service 
connection for a back disorder has been received, the appeal 
to this extent is allowed, subject to further development as 
discussed hereinbelow.  

As new and material evidence to reopen the claim of service 
connection for an ulcer disorder has been received, the 
appeal to this extent is allowed, subject to further 
development as discussed hereinbelow.  



REMAND

The Board finds that additional RO action as to the claims of 
service connection is now required to fully assist the 
veteran.  

The Board notes that the veteran and his representative 
assert that there are VA treatment records from Huntington 
VAMC that are not of record.  

The veteran also asserts that there are additional service 
medical records that have not been associated with the file.  
The RO should attempt to retrieve this documentation in order 
to have a complete record.  

In addition, the RO should arrange for the veteran to undergo 
VA examination in order to obtain definitive medical opinion 
as to whether the veteran has a current back or ulcer 
disorder that was incurred in or aggravated by military 
service.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to ask 
him to provide sufficient information, 
and if necessary, signed authorization, 
to enable VA to obtain any additional 
evidence pertaining to the claim.  The RO 
should advise the veteran of the 
respective duties of VA and the claimant 
to provide evidence, and should ask the 
veteran to submit all pertinent evidence 
in her possession that is not already of 
record.  

Any additional evidence identified should 
be obtained in accordance with provisions 
of 38 C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

2.  The veteran should be scheduled for 
VA examinations to ascertain the nature 
and likely etiology of the claimed back 
and ulcer disorders.  The entire claims 
file must be made available to the 
physicians designated to examine the 
veteran, and the examination reports 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
orthopedic examiner should specifically 
indicate whether it is at least as likely 
as not that the veteran has a current back 
disability that is due to any event or 
incident of his military service.  

Similarly, the gastroenterological 
examiner should specifically indicate 
whether it is at least as likely as not 
that the veteran has current ulcer 
disability that is due to any event or 
incident of his military service.  

The examiners should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be review with 
consideration of all pertinent evidence 
and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


